November 3, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                               KIRK FORD, Appellant

NO. 14-11-00478-CV                      V.

          EG SYSTEMS, INC. D/B/A SCOTTS LAWN SERVICE, Appellee
                          ____________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on March 2, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by KIRK
FORD.
      We further order this decision certified below for observance.